DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2020 has been entered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgment is made of applicant’s claim for foreign priority to 23 October 2015 under 35 U.S.C. 119 (a)-(d). 

Response to Amendment
Claims 1-2 and 11-25 were previously pending in the application.  The amendment filed 25 November 2020 has been entered, and the following has occurred:  Claims 1, 24, and 25 have been amended.  
Claims 1-2 and 11-25 remain pending in the application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The claims recite subject matter within a statutory category as a process (claim 24) & machine (claims 1-2, 11-23 & 25) which recite steps:
receiving results of mind-altering substance tests;
storing the results;
displaying the stored results, wherein
perform diagnostics, display any alerts based on the diagnostics, and the alerts are selectable to produce further details; and
collectively display the stored results, including one or more graphs relating to the stored results, the graphs facilitating rapid and intuitive evaluation of often large numbers of tests, drilling down into displayed test data to obtain a particular test result, the graphs being arranged in accordance with alcohol or drug testing, the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly
These steps of performing mind-altering substance tests on subjects and organizing/analyzing the collected substance testing data to incur or prevent a specific action of the user, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2)(II) defines methods of organizing human activity being described as concepts relating to 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 & 11-23, reciting particular aspects of how the mind-altering tests may be performed or how the mind-altering test results might be stored or organized in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a plurality of testing units, a server, a database, a display, a dashboard amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0025]-[0026], [0025], [0025], [0025], [0029], respectively see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of performing mind-altering substance tests & performing diagnostics on the testing units amounts to mere data gathering, recitation of the data being in accordance with alcohol testing, drug testing, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of storing the results or diagnostics performed, displaying the results from multiple testing units or from diagnostics performed, being able to select specific the results or diagnostics performed amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of performing mind-altering substance tests, arranging the data and diagnostics in accordance with alcohol testing, drug testing, etc. see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 & 11-23, reciting the use of the wall-mounted or handheld units as a part of the testing system, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 11 reciting the testing systems specifically collecting large numbers of mind-altering substance test results, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2 & 15 reciting specifically various forms of live mind-altering substance (alcohol, drug, toxicology, etc.) test results being used, claims 12-14 reciting the user being able to select specific itemized tests based on varying parameters, claim 17 reciting operational configuration settings specifically being modified or gathered, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claim 16 reciting the system being used or related to a company, a division of a company, sites, staff, users, etc., additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving mind-altering substance testing results; receiving diagnostics and results of diagnostics performed on the mind-altering substance testing units, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing mind-altering substance testing to obtain certain biological parameters such as BAC, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); displaying, sorting, and allowing drill-down of the mind-altering substance test results from multiple testing units and diagnostics based on varying user-specified parameters, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the mind-altering substance test results in the database, , e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); alerts being selectable to produce further details, or filter selectors being selected to filter underlying stored test data so graphs are modified accordingly, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 & 11-23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 11, & 15 reciting receiving and displaying live stored results from varying types of mind-altering substance tests, claim 20 reciting synchronizing sample statuses with another server (via a network) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 18-19 reciting configuring and managing a collection of samples and approval of tests/test results, claim 21 reciting generating a report to reflect the results of the received tests e.g., Alice Corp., MPEP 2106.05(d)(II)(iii); claim 2 reciting storing live results, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 12-17 reciting the user being able to select certain parameters using filter selectors and buttons to accordingly filter the graphs and data, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)), claim 22 reciting the use of an SMS code and/or a username and password, See Applicant’s specification [Par 0033, ll. 3] which discloses this activity to specifically be “conventional”; claim 23 reciting the devices being wall-mounted or handheld, which according to Applicant’s specification [Par 0004, ll.1-3] is common and well-known  in workplaces that perform mind-altering substance testing.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-19, & 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ofir et al. (U.S. Patent Publication No 20140061042).  

Claim 1 –
Regarding Claim 1, Ofir teaches an online mind-altering substance testing system including:
distributed mind-altering substance testing units for performing mind-altering substance tests (See Ofir Par [0035] discloses the system including multiple alcohol detection devices with remote network functionality);
a server for receiving results of the mind-altering substance tests (See Ofir Par [0035] which discloses the use of one or more central servers and wireless networks for remote functionality);
a database for storing the results (See Ofir Par [0041] which discloses storage media that may store database, database instances, and more for providing a structure collection of records or data that is collected by the alcohol detection device(s));
a display for displaying the stored results (See Ofir Par [0039] which discloses the use of computers or computing devices, specifically being able to display stored data, content, information, etc.; See Ofir Par [0100] which discloses a screen display; See Ofir Figs. 14-15), wherein
the system performs diagnostics on the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests), and
a dashboard displays any alerts based on the diagnostics (See Ofir Par [0114] which discloses displaying a notification that calibration is necessary after so many tests since the previous calibration),
the alerts are selectable to produce further details (See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence); and
the dashboard collectively displays the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Fig. 14 which shows one or more graphs of the results being displayed), the graph facilitating rapid and intuitive evaluation from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).

Claim 2 – 
Regarding Claim 2, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system wherein:
a reviewer can review live stored results from multiple testing units once the tests have been performed which enables rapid risk assessment and corrective action to be undertaken (See Ofir Par [0035] discloses the system and the system’s functionalities to be implemented amongst 

Claim 11 – 
Regarding Claim 11, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further teaches a testing system wherein:
the stored results are displayed collectively in a dashboard, in turn, including one or more graphs relating to the stored results (See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently),
the graphs facilitating rapid and intuitive evaluation of often large numbers of tests from various testing units, one or more of the graphs being grouped in accordance with different parameters (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently; See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently).

Claim 12
Regarding Claim 12, Ofir teaches the testing system of Claim 11 in its entirety.  Ofir further teaches a testing system wherein:
the graphs are selectable to produce a group of itemized tests (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to select specific points/values or test results on the screen and subsequent values show up on next to the selected value; additionally, the user can select previous tests performed on prior dates, therefore, graphs are selectable to produce the alcohol-breath test results from that specific date (i.e. a group of itemized tests from a specific date)). 



Claim 13 – 
Regarding Claim 13, Ofir teaches the testing system of Claim 12 in its entirety.  Ofir further teaches a testing system wherein:
the group of graphs can be filtered or sorted using parameters (See Ofir Par [0098] & Ofir Fig. 14 which discloses the user being able to group the graphs based on date or minimum BAC value).

Claim 14 – 
Regarding Claim 14, Ofir teaches the testing system of Claim 12 in its entirety. 
Ofir further discloses a testing system wherein:
each test in the group of graphs can be selected to display an associated test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to select specific points/values or test results on the screen and subsequent values show up on next to the selected value).

Claim 15 –
Regarding Claim 15, Ofir teaches the testing system of Claim 14 in its entirety.  Ofir further teaches a testing system wherein:
each test result is either an alcohol result, or a drug screen and toxicology result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows test results and BAC data from breath-alcohol tests performed by the user being displayed in chart and graphical form on the dashboard).

Claim 16 – 
Regarding Claim 16, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir does not disclose a testing system:
configured to amend parameters relating any one or more of: a company, divisions of a company, sites, staff details, user details, system settings and testing units (See Ofir Par [0099] which discloses the user being able to select, edit, or toggle miscellaneous settings on the mobile application/device, therefore constituting amending parameters of the system settings and/or testing units).

Claim 17 – 
Regarding Claim 17, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system, configured to:
modify, either globally or individually, operational configuration settings of one or more of the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units).

Claim 18 – 
Regarding Claim 18, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system
configured to manage collection of samples and approval of tests (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time and the ability to access previous samples within the user’s collection, thereby managing the collection of samples).



Claim 19 – 
Regarding Claim 19, Ofir teaches the testing system of Claim 18 in its entirety.  Ofir further discloses a testing system
including a sample repository in which test samples are provided (See Ofir Par [0007] which discloses the alcohol detection apparatuses being provided for use to capture test data associated with the conduct of at least one BAC level test).

Claim 21 – 
Regarding Claim 21 Ofir teaches the testing system of Claim 1 in its entirety.  Ofir does not disclose a testing system:
configured to generate reports including dashboard or test data (See Ofir Par [0094] which discloses additional functionalities relating to verification, as well as, reporting of at least test result data that is specific to certain users of the alcohol-breath testing units).

Claim 22 
Regarding Claim 22, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system which:
validates a user using a SMS code and/or a user name and password (See Ofir Par [0110] which discloses the use of log-in capabilities to validate a user or multiple users of the mobile application/device).

Claim 23 – 
Regarding Claim 23, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system wherein:
the testing units are wall-mounted units or handheld units (See Ofir Par [0035] discloses the system including multiple handheld alcohol detection devices with remote network functionality).

Claim 24 –
Regarding Claim 24, Ofir discloses an online mind-altering substance testing method including:
performing mind-altering substance tests using distributed mind-altering substance testing units (See Ofir Par [0035] discloses the system including multiple alcohol detection devices with remote network functionality);
receiving the results of the mind-altering substance tests (See Ofir Par [0035] which discloses the use of one or more central servers and wireless networks for remote functionality to transmit and receive the results of the mind-altering substance tests);
storing the received results
displaying the stored results (See Ofir Par [0039] which discloses the use of computers or computing devices, specifically being able to display stored data, content, information, etc.; See Ofir Par [0100] which discloses a screen display; See Ofir Figs. 14-15), wherein
performing diagnostics on the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests); and
displaying on a dashboard any alerts based on the diagnostics, the display alerts including warning alerts or error alerts, the alerts being selectable to produce further details (See Ofir Par [0114] which discloses displaying a notification that calibration is necessary after so many tests since the previous calibration; See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence); and
further collectively displaying on the dashboard the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results (See Ofir Par [0088]-the graph facilitating rapid and intuitive evaluation of tests from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently… See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently), the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).

Claim 25 –
Regarding Claim 25, Ofir discloses an online mind-altering substance testing tool, the tool including a display for displaying stored results of mind-altering substance tests, the tests being performed by distributed mind-altering substance testing units:
wherein the tool performs diagnostics on the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests);
wherein a dashboard displays any alerts based on the diagnostics, the displayed alerts including warning alerts or error alerts, and the alerts are selectable to produce further details (See Ofir Par [0114] which discloses displaying a notification that calibration is necessary after so many tests since the previous calibration; See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence); and
wherein the dashboard also collectively displays the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results (See Ofir Par [0088]-[0089] which discloses the display showing historical the graph facilitating rapid and intuitive evaluation of tests from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently… See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently), the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir in view of Keays (U.S. Patent Publication No. 20110079073).

Claim 20 –
Regarding Claim 20, Ofir teaches the testing system of Claim 1 in its entirety.  Ofir does not explicitly disclose a testing system:
configured to synchronize sample statuses with another server.

Keays teaches wherein said testing system is configured to synchronize sample statuses with another server (See Keays Par [0040] which discloses the breath alcohol report information, as well as any GPS location and tracking information, can be sent directly from one mobile wireless or cellular transmitter or transceiver device to another mobile wireless or cellular transmitter or transceiver device without storage of the breath test report or GPS location and tracking information, constituting synchronization of sample statuses without the need for storage).  Keays testing system is directly applicable to the testing system of Ofir as they both share capabilities, namely, they are both directed to remotely managing mind-altering substance tests and the data received from those tests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the testing system as disclosed by Ofir to include a testing system that is configured to synchronize sample statuses with another server, as disclosed by Keays.  One of .




















Response to Arguments
Applicant’s arguments filed 25 November 2020 have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 101 of Claims 1-2 & 11-25, Applicant argues on pp. 6-7 that the system and method of the present invention are clearly tied to machines or apparatuses, and that because of this, the invention as amended includes a combination of elements which provides an inventive concept and practical application when compared to the prior art documents.  And as such, the 35 U.S.C. 101 rejections of Claims 1-2 & 11-25 should be withdrawn.  Examiner respectfully disagrees with Applicant.  While the claims are directed towards machines or apparatuses, first of all, the machines and apparatuses (i.e., the substance testing units) are well-known in the art, as presented by Applicant in Applicant’s specification Par [0002]-[0004].  Secondly, Applicant states in the specification that it can often be difficult to determine from individual failures, whether the company has a wider problem with (mind-altering substance) compliance.  However, we have no clear indication of how the current claims set out to solve this issue of determining whether the company has a wider problem with compliance.  The instant claims, as drafted, present numerous substance testing units that can be used to track the sobriety levels of numerous, varying users.  However, there is no clear nexus between the problem of determining whether the company has a wider problem with compliance, and the solution of providing numerous substance testing units to track sobriety levels of numerous, varying users.  While it could be argued that varying activities could occur when the results of the numerous substance testing units are provided to an end-user of some sort, these supposed activities that could assist a company in determining whether they have a wider problem with alcohol compliance are not apparent in the instantly drafted claims.  Furthermore, the claims do not offer an improvement to the technology or technological field of use, or any more than what is provided by substance testing units that are already found in the prior art, as presented by Applicant in Applicant’s specification Par [0002]-[0004] which states that substance breath testing is commonplace.  With the lack of a clear nexus between the problem described in Applicant’s specification and a solution set forth in the instant claims, as well as, a lack of a significant improvement Claims 1-2 & 11-25 should still be rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of claims 1, 2, 11-19 & 21-25, Applicant argues on pp. 8-9 that the previously cited portions of Ofir do not read on each and every limitation, more specifically, the newly amended limitations found in Claims 1, 24, and 25, and therefore the 102 rejections of Claims 1, 2, 11-19 & 21-25 should be withdrawn because Claims 1, 24, and 25 are purportedly allowable over the art and Claims 2, 11-19 & 21-23 are dependent from purportedly allowable Claim 1.  Examiner agrees with Applicant, and therefore the previous 102 rejections of Claims 1, 2, 11-19, & 21-25 have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ofir et al.  This new grounds of rejection is presented above in the 102 rejections of Claims 1, 24, & 25.  Therefore, Claims 1, 2, 11-19 & 21-25 are not allowable over the art and remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 103 rejections of Claim 20, Applicant argues on pp. 8-9 that because of the newly amended limitations, the previously cited portions of Ofir do not read on each and every limitation found in Claims 1, 24, and 25, and therefore the 103 rejections of Claim 20 should be withdrawn, because Claim 20 is dependent from now allowable Claim 1 and Keays does not cure the deficiency of Ofir.  Examiner respectfully disagrees with Applicant.  A new grounds of rejection has been made for Claims 1, 24, and 25 in view of Ofir et al.  Accordingly, Claim 1 is still not allowable over the art and, as a result, Claim 20 is still rejected under 35 U.S.C. 103 over Ofir et al. further in view of Keays et al., as presented above.






Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is (571)270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        01/28/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626